Judgment unanimously reversed on the law and facts, with costs to the respondents against the appellant and a new trial granted. Memorandum: 'The verdict is against the weight of the evidence. Costs and disbursements are awarded against appellant because of his failure to comply with the provisions of rule V-a of the rules of this court, in that relevant portions of the testimony necessary for consideration of the questions involved were not included .as an appendix to his printed brief. (Appeal from judgment of Niagara Trial Term for defendant for no cause of action in an automobile negligence action.) Present — Williams, P. J., Bastow, MeClusky and Henry, JJ.